Drawings
The drawings are objected to because they fail to show a drive shaft body formed of a fiber-reinforced composite material and undulations formed along a spiral as recited in claim 15.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because at line 2, “there being extent” should be changed to - - there being an extent - -.

Claim Rejections - 35 USC § 112
Claims 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said extent with said undulations" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said extents without said undulations" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said extents with said undulations" .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 15, 16, 19 & 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe, US 2,000,997.  Sharpe discloses a drive shaft comprising: a drive shaft body (7) extending between axial ends and having an outer peripheral surface with undulations (14) extending between relatively greater and smaller outer diameters, with said undulations extending along a non-zero angle relative to a circumferential direction defined relative to a 
said drive shalt body being formed of a fiber-reinforced (18) composite material,
wherein there are extents (5) without undulations at each axial end of said extents with said localized undulations,
wherein one end of the drive shaft body is fixed t a source (1) of drive and a second end is fixed to a propeller (2) (col. 1, lines 1-20).

Claims 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson, US 4,777,868.  At Figs. 1-5, Larson shows discloses a drive shaft comprising: a drive shaft body 11) extending between axial ends and having an outer peripheral surface with undulations (9) extending between relatively greater and smaller outer diameters, with said undulations extending along a non-zero angle () relative to a circumferential direction defined relative to a drive axis of said drive shaft suck that said undulations extend along a spiral (col. 2, lines 7-30): and
said drive shalt body being formed of a fiber-reinforced (col. 2, lines 7-9) composite material (see “rubber” at col. 1, line 66),
wherein Fig. 4 shows there are extents (12) with said undulations on each axial side of an extent (18) without said undulations.
wherein there are extents (13, 24) without undulations at each axial end of said extents with said localized undulations,
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. St Clair and Simmons each disclose a composite material bellows with spiral undulations. Owen discloses a bellows (10) having extents with undulations on each axial side of an extent (16) without undulations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679